PD-0151-15
                                              IN    THE
                           TEXAS   COURT      OF   CRIMINAL      APPEALS
                                        AUSTIN,          TEXAS
                                                    §
                                                    §
   EX PARTE JOHNNY GREEN JR.                        §    NO.WR-62,574-03
                                                    §
                                                   •§.   TRIAL COURT N0.1199474-A
                                                    §    372nd DISTRICT COURT, TARRANT COUNTY
                                                   §                           RECEIVED IN'
                                                                             COURT OF CRIMINAL APPEALS

                   PETITIONERS MOTION FOR EXTENSION OF TIME                       FEB 11 2015
                     FOR    PETITION     OF    DISCRETIONARY        REVIEW


                                                                              Abel Acosta, Clerk
   TO   THE   HONORABLE   JUDGES   OF   SAID       COURT:


   Comes now Johnny Green Jr.           petitioner pro-se,           and would request an
                                                     FILED IN
   extension of time in order to file his Petition^o^^^fj^i^^^s
   Review and would show in support thereof the following:                           .. nn|c


1. Petitioner was granted the right to file an out-of-tMnfte, Petition
   for Discretionary Review in a Mandate issued by this court on

   January 28, 2015. In No.WR-62,574-03. Petitioner has until

   Febuary 28, 2015 to file his PDR.

2. Petitioner requests an extension of sixty (60) days in which to

   file his PDR, which would require the filing of his Petition to

   be April 28, 2015. Pursuant to; Tex -R. App. Proc .R. 10 :. 5(b) &.,68..2

3. The petitioner is limited to fifteen hours per week in the unit

   law library to research and prepare his petition. The petitioner

   is not an attorney and must familiarize himself with the rules

   and the neccessary content of his petition.

4. The Petitioner has not previously requested an extension of time

   in regards to his PDR or any other Item. This is his first request.
                           PRAYER   FOR   RELIEF


Wherefore premise having been considered, the petitioner humbly

requests and pray's that this Honorable Court grant an Extension

of time to file his PDR,    in the amount of sixty (60)            days and

adjust his filing deadline to April.28,2015. Further, the petitioner
would ask this court to grant any other relief in accordance with

this motion to which petitioner is entitled.

                                              RESPECTFULLY     SUBMITTED



                                              JOHNNY GREEN JR.        #1738876
                                              MARK   W.   STILES    UNIT
                                              3060   F.M.   3514
                                              BEAUMONT,TX.77705




                              DECLARATION


I declare under the penalty of perjury, pursuant to the laws

of the State of Texas, that the foregoing is true and correct.

Executed on this the 4th day of Febuary, 2015.

                                               DULY   SWORN



                                             JOHNNY GREEN JR. #1738876
                                             Petitioner pro-se